Citation Nr: 1403497	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1985, and had additional reserve service from July 1996 to July 2000.

This case came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO in St. Louis, Missouri.  In a December 2012 decision, the Board denied the claim for service connection for an acquired psychiatric disorder.

The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 joint motion for remand, the parties (the Veteran and the Secretary of VA) agreed that the Board did not provide adequate reasons and bases for its determination that VA fulfilled its duty to assist the Veteran, and requested that the Court vacate the Board's December 2012 decision and remand the case to the Board.

In a June 2013 order, the Court granted the motion and vacated the Board's December 2012 decision which denied service connection for an acquired psychiatric disorder.  The case was subsequently returned to the Board.

In December 2013, the Veteran and his representative submitted additional pertinent medical evidence to the Board, and waived initial RO review of this evidence.  See 38 C.F.R. § 20.1304.

The Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the evidence includes the Veteran's claim for service connection for PTSD, as well as diagnoses of multiple psychiatric disorders, the Board has characterized the claim as listed on the first page of this remand.

The Board notes that the Veteran has both a paper claims file and an electronic Virtual VA folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

In light of the June 2013 joint motion for remand and June 2013 Court order, the Board finds that a remand is required.  As noted above, the parties agreed that the Board did not provide adequate reasons and bases for its determination that VA fulfilled its duty to assist the Veteran.  Specifically, the parties found that there is evidence of record that the Veteran receives disability benefits from the Social Security Administration (SSA), and that there is no evidence of record that VA ever attempted to obtain these records, and that VA failed to ascertain the dates of the Veteran's periods of active duty for training (ACDUTRA).

The record reflects that in November 2003, the Veteran was reportedly receiving disability benefits from the SSA based on bipolar affective disorder and a skin disorder.  Such SSA records are not on file and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records). 

On remand, the RO should attempt to verify the dates and types of the Veteran's service, whether it was active duty, active duty for training, inactive duty training, or active duty for special work.   

Finally, the Board finds that an updated addendum VA medical opinion is required with review of the claims file, including the additional evidence received since the November 2012 supplemental statement of the case.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79   (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The examiner is asked to provide a complete supporting rationale for any opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify any private or VA medical treatment he has received since October 2011 for a psychiatric disorder, and obtain any relevant treatment records that are not already on file.  

If a negative response is received from any facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.    

2.  Contact the National Personnel Records Center and any other indicated agency or records repository, and: 

Request verification of the complete dates and types of the Veteran's service, whether it was active duty, active duty for training, inactive duty training, or active duty for special work.  

3.  The RO should obtain from the SSA the records pertinent to the Veteran's claim and award of SSA disability benefits.  If such records are unavailable, a notation to that effect should be made in the claims file. 

4.  Forward the claims file to the VA examiner who performed the May 2011 VA compensation examination and provided the September 2012 addendum opinion, and obtain another addendum medical opinion concerning the etiology of any current psychiatric disorder.  If this examiner is unavailable, the requested medical opinion should be obtained from an appropriate VA examiner.

Based on review of the claims file, including a complete copy of this remand, the examiner is asked to identify all psychiatric disorders present.  Thereafter, for each psychiatric disorder identified, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder is related to service.  The examiner should review and comment on the September 2013 private medical opinions by R.K.G., Ph.D.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the information obtained from review of the record, if necessary citing to specific evidence in the file.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Finally, readjudicate the claim on appeal, with consideration of all evidence received since the November 2012 supplemental statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



